Citation Nr: 0919650	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service September 1951 to June 1953.  
He had prior reserve service from September 1947 to September 
1951.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
Veteran has a bilateral hearing loss disability for VA 
purposes.
 
2.  There is no competent medical evidence of record that the 
Veteran has tinnitus and any subjective evidence of tinnitus 
has not been etiologically related to active service by 
clinical opinion.

3.  There is no competent medical evidence of record that the 
Veteran has a current right wrist disability.

4.  Although the clinical evidence of record reflects that 
the Veteran has neck pain, there is no competent medical 
evidence of record that the Veteran has a neck disability, to 
include as residuals of a neck or back injury.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1112, 1113, 1131, 1154, 5107; 38 
C.F.R.  §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Right wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  Neck disability, to include as residuals of a back or 
neck injury, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In VA correspondence to the Veteran in August 2004 and 
November 2005, VA notified him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letters were deficient in 
that they did not inform the Veteran that a disability rating 
and effective date would be assigned in the event of award of 
the benefit sought.  The Board finds that this deficiency is 
not prejudicial to the Veteran.  Due to the Board's finding 
that the preponderance of the evidence is against a finding 
of service-connection, no effective date or disability rating 
will be assigned, therefore, the Veteran cannot have been 
prejudiced by a lack of such notice, and a remand for 
compliance with Dingess/Hartman is not necessary.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009).  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and VA 
examination and treatment records.  Additionally, the claims 
file contains the statements of the Veteran, to include a 
photograph.  The Veteran avers in VA Form 9 that he underwent 
two operations, post military service, on his wrist.  The 
evidence of record is negative for any medical records 
relating to the Veteran's wrist.  Nevertheless, the Board 
finds that as the evidence of record does not reflect that 
the Veteran has a current right wrist disability, evidence of 
medical treatment after service is not pertinent.  Moreover, 
the Veteran has failed to provide any information regarding 
the year or place of any such treatment.  Therefore, a remand 
to obtain any such records is not warranted.

The Veteran also avers in his VA Form 9 that some of his navy 
medical records are missing.  A September 2004 report from 
the National Personnel Records Center (NPRC) indicates that 
the Veteran's service treatment records (STRs) were among 
those affected by a 1973 fire at NPRC.  The evidence of 
record does not reflect that portions of the Veteran's STRs 
were destroyed.  The NPRC response indicates that the 
original STRs are moldy and brittle and could not be mailed; 
however, photocopies of the STRs are included in the evidence 
of record.  

The Board has carefully reviewed all statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability or tinnitus, 
as organic diseases of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

As noted above, the Veteran avers that some of his STRs are 
missing.  Even if the Board concedes that some of the 
Veteran's STRs are missing, when records in government 
custody are lost or destroyed, the threshold for allowance of 
a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet, App. 46, 51 (1996).

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss due to 
his active service.  
The first element of a service connection claim is that there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, not for a past disability).  

The evidence of record includes a July 2004 VA audiology note 
which reflects that the Veteran had excessive cerumen 
removed.  A subsequent July 2004 VA telephone triage note 
reflects that the Veteran averred he had decreased hearing 
over the past 20 years.  

An August 2004 VA audiology consult note reflects that an 
audiological evaluation was performed.  The results of the 
pure tone audiometry revealed a moderate to severe degree of 
high frequency sensory hearing loss bilaterally.  
Tympanograms were within normal limits.  Word recognition 
scores were 96 percent bilaterally.  The evidence of record 
does not include an etiology for the hearing loss or the 
auditory thresholds.

An April 2005 VA ear, nose, throat (ENT) note reflects that 
the Veteran complained of itchy ears and hearing loss.  Upon 
examination, it was noted that both of the Veteran's auditory 
canals appeared to be completely impacted with cerumen 
distally, not completely obstructing the tympanic membrane.  
The record reflects that the Veteran noted a significant 
improvement in his hearing immediately after disimpaction.  
The assessment was hearing loss due to cerumen impaction.  In 
addition, it was noted that the Veteran had pruritus and low 
grade chronic otitis externa with disimpacted canals.  The 
Veteran was placed on a seven day course of medication.  

The Board notes that, although the evidence of record 
reflects that the Veteran has some hearing loss, there is no 
evidence that he has a hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  

A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Service connection cannot be granted 
for a disability that is not shown to exist.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As noted above, 38 C.F.R. 
§ 3.385 specifies when impaired hearing will be considered a 
disability.  As no current disability of hearing loss for VA 
purposes is shown by clinical evidence to exist, the 
Veteran's claim of entitlement to service connection must be 
denied.  

The Board notes that even if the evidence of record did 
reflect that the Veteran had a hearing loss disability for VA 
purposes, service connection would still not be warranted.  
The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran's STRs are negative for an complaint 
of, or treatment for, hearing loss.  The Veteran's DD 214 
reflects that his military occupational specialty (MOS) was a 
cook apprentice.  The Veteran avers that he was exposed to 
loud blowers while serving aboard a landing ship, tank (LST) 
for 17 months.  

The Veteran's STRs include an September 1947 physical 
examination report which reflects that the Veteran's hearing 
on whispered voice testing was reported as 15/15 bilaterally.  
An August 1951 physical examination for active duty reflects 
that the Veteran's hearing on whispered voice testing was 
reported as 15/15 bilaterally. A June 1952 sick call 
treatment record reflects that the Veteran complained of a 
left earache.  The treatment was Auralgin ear drops.  A June 
1953 report of medical examination, for separation purposes, 
reflects that no defects were noted to the Veteran's ears.  
His hearing on whispered voice testing was reported as 15/15 
bilaterally.  While audiometric testing is undoubtedly more 
precise than a whisper voice test, the whisper voice test is 
an alternative means of testing hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992). 

The third requirement for service connection is medical 
evidence of a nexus between a current disability and an in-
service disease or injury.  The requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for hearing loss 
disability must show, as is required in a claim for service 
connection for any disability, that current hearing loss 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Board finds the third requirement for service connection 
has not been met. 
Even if the evidence of record established a current hearing 
loss disability for VA purposes, and even if the Board were 
to concede exposure to acoustic trauma, the evidence of 
record does not include any competent medical opinion linking 
a hearing loss disability to service.   

Hearing loss was not demonstrated in service, and the Veteran 
has averred that it did not begin until approximately 30 
years after service.  (See July 2004 telephone triage note).  
Consequently, a presumption of service incurrence may not be 
made.  In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating a 
hearing loss disability to service, any initial demonstration 
is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
200) (the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  

The Board notes that the Veteran may sincerely believe that 
his hearing loss is due to active service.  However, the 
evidence of record does not reflect that the Veteran 
possesses the requisite skills or training necessary to be 
capable of making competent etiological opinions.  Thus, his 
statements submitted for this purpose do not constitute 
competent evidence and lack probative value.  Espiritu, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Tinnitus

As noted above, the first element of a service connection 
claim is that there must be medical evidence of a current 
disability.  While the Veteran alleges, by virtue of his 
claim, that he has tinnitus, the medical evidence shows no 
such diagnosis. 

The Veteran's STRs are negative for any complaints of 
tinnitus.  There is no clinical evidence that the Veteran 
ever complained of, or sought treatment for tinnitus.  The 
earliest evidence of record alleging that the Veteran has 
tinnitus is his July 2004 claim.  The Board notes that the 
Veteran separated from active service in 1953, more than 50 
years prior to the first complaint of tinnitus.  The Veteran 
has not made any assertions as to when the tinnitus began.  
Moreover, while the Veteran is competent to report that he 
has tinnitus, the Board notes that an August 2004 audiology 
consult is does not contain any evidence of complaint of 
tinnitus.  In addition, an April 2005 ENT examination report 
does not contain any evidence of complaint of tinnitus, 
although the examination was specifically for the Veteran's 
ears.  

Service connection cannot be granted for a disability that is 
not shown to exist.  See Brammer, supra.  As no current 
disability of tinnitus is shown by clinical evidence to 
exist, the Veteran's claim of entitlement to service 
connection for tinnitus must be denied.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran's statements 
regarding etiology do not constitute competent evidence and 
lack probative value.  Espiritu, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); See also Gilbert, supra.

Right Wrist

The Veteran alleges that his right wrist was jammed in boot 
camp, where it was treated and wrapped.  The Veteran's STRs 
are negative for any complaints of, or treatment sought, for 
the Veteran's right wrist.  An August 1951 medical 
examination report reflects that, upon clinical evaluation, 
the Veteran's upper extremities were noted to be normal.  A 
June 1953 medical examination report for separation purposes 
reflects that, upon clinical evaluation, no defects were 
noted of the Veteran's upper extremities.  In addition, no 
defects were noted on a September 1947 physical examination 
report, or a March 1950 physical examination report.  The 
Veteran alleges that he had two operations on the wrist after 
military service.  

The Board has reviewed all the medical evidence of record.  
There is no evidence of a current right wrist disability in 
any of the evidence of record.  Moreover, while the Veteran 
alleges that he injured his right wrist while in service, he 
has not alleged that he has a current diagnosis, or that he 
currently seeks treatment, for any such disability.  As noted 
above, entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer, supra.

As there is no clinical evidence of record that the Veteran 
has a current right wrist disability, the Veteran's claim of 
entitlement to service connection for a right wrist 
disability must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See Gilbert, supra.

Neck

The Veteran alleges that he injured his neck while in service 
and was put on light duty and bed rest for one week.  He 
further avers that he has had pain off and on since then, 
however, he "just put up with it after service, until 
recently," when he was prescribed cyclobenzaprine.  (See VA 
Form 9).

A December 2003 VA primary care report reflects that the 
Veteran sought treatment for chronic neck pain, for which he 
takes Aleve twice daily.  A July 2004 VA primary care report 
reflects that the Veteran has chronic neck pain, and takes 
cyclobenzaprine for neck spasms.  Although, the Veteran 
complained of chronic neck pain, the evidence of record does 
not contain any diagnosis of a disability.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As a service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the Veteran's claim for service connection for 
chronic neck pain is not warranted in this case.  See 
Brammer, supra.

The Board notes that even if the evidence of record did 
reflect that the Veteran had a current disability, service 
connection would still not be warranted.  The Veteran avers 
in a statement submitted in June 2005, that he hurt his back 
on April 10, 1952 while at sea.  He also avers that he had a 
boat injury on August 13, 1952 while being lifted out of a 
boat by rope, and was given light duty.  The Veteran's STRs 
are negative for any complaint of, or treatment for, a neck 
injury or pain, or a back injury or pain.  The June 1953 
report of medical examination, for separation purposes, 
reflects that no defects were noted to the Veteran's spine or 
other musculoskeletal areas.

Furthermore, the Board finds the third requirement for 
service connection has not been met.  Even if the evidence of 
record established a current neck disability for VA purposes, 
and even if the Board were to concede a neck injury in 
service, the evidence of record does not include any 
competent medical opinion linking a current chronic neck 
disability to any such injury or to active service.   

The Board notes that the Veteran may sincerely believe that 
his chronic neck pain is due to active service.  However, as 
noted above, his statements regarding a diagnosis or etiology 
of such pain do not constitute competent evidence and lack 
probative value.  Espiritu, supra.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for residuals of neck 
injury.





____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


